Willson, Judge.
Ho errors are complained of upon this appeal except such as relate to the charge of the court. To the *132general charge of the court no exception was reserved, and upon a careful examination of the charge with reference to the facts proved, we find no error therein which, in our opinion, was in the least degree calculated to injure the rights of the defendant.. Several special instructions were requested by the defendant, all of which the court gave to the jury.
Opinion delivered March 7, 1888.
A special charge was requested by the district attorney, which the court also gave, and to the giving of which the defendant excepted and reserved his bill. It is this special charge that the defendant’s counsel seem mainly to rely upon for a reversal of the conviction. It is as follows: "If you believe from the evidence in this cause that, at the time the fatal blow was given, the defendant did not have reasonable ground for believing, and it did not so reasonably appear to the defendant, judging from his standpoint, that he was in danger of his life, or that serious bodily harm was about to be inflicted upon him by the deceased, then he can not be acquitted on the ground of self defense, but a killing under such circumstances would be murder in the second degree or manslaughter; and if the killing was done under these circumstances, then you will look to the definition of murder in the second degree, and manslaughter, as the same have been hereihbefore defined, to determine the degree of guilt.”
Viewing this special charge in connection with and as a part of the general charge, and with the evidence before the jury, we can perceive no error in it. In the general charge the jury had been fully instructed, and very favorably to the defendant, as to all the phases of self defense presented by the evidence, and it was right and proper that the State’s theory of the issue of self defense should also be submitted to the jury. It was shown by the evidence of the State that, at the time the fatal blow was struck by the defendant, the deceased was fleeing from him, was unarmed, and that defendant was in no danger whatever, either real or apparent, from the deceased.
Finding no error in the conviction for which it should be set aside, the judgment is affirmed.

Affirmed.